Citation Nr: 0612227	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD), or other acquired psychiatric disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States









ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue of service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a January 1993 determination, the Board denied an 
application to reopen a claim of service connection for a 
psychiatric disorder.  

2.  In a February 1997 decision, the RO reconsidered a claim 
of service connection for PTSD and denied it; though the 
veteran filed a notice of disagreement therewith and the RO 
issued a statement of the case, the veteran did not institute 
a substantive appeal.  

3.  Evidence received since the January 1993 and February 
1997 decisions relates to unestablished facts regarding a 
claim of service connection for PTSD or other acquired 
psychiatric disorder.  

4.  The veteran does not currently suffer from PTSD.  


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2005).

2.  New and material evidence has been received since January 
1993 and February 1997 decisions, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2002 and May 2005 letters.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
service connection for PTSD; both letters mentioned above 
provided the legal standards for service connection.  The 
letter also told the veteran of specific relevant evidence to 
support his claim such as a complete detailed description of 
traumatic in-service incidence, dates and names regarding any 
treatment for PTSD, reports from private physicians, and a 
description of current symptoms.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
initial adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by a  
June 2002 letter that told the veteran to "tell us about any 
additional information or evidence that you want us to try 
and get for you."  The letter, read as whole, gave 
sufficient notice of "VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim and possibly leading to such information and 
evidence."  Id. at 127.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains the veteran's service medical 
records, historical treatment records detailed below, 
examinations related to claims for benefits via social 
security, various lay statements from the veteran, his 
friend, his sister, and a former Army colleague, a recent 
July 2003 private psychological assessment, and a March 2005 
VA examination.  Because the latter examination was so 
thorough, further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  Also, the RO attempted to obtain treatment 
records from Walter Reed Army Medical Center (where the 
veteran had alleged treatment in 1969), and received a 
negative reply.  The veteran has not identified any further 
outstanding and relevant evidence in response to the May 2005 
VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a), and  for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  Also, certain chronic diseases may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for PTSD, in 
general, the veteran must submit medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:  (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

It has been held that the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The determination 
whether evidence establishes that a veteran engaged in combat 
with the enemy is resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  The Board is bound in its decisions by 
precedent opinions of the chief law officer of VA.  
38 U.S.C.A. § 7104(c).  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen, 10 Vet. 
App. at 145.  

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that the veteran's claim of 
service connection for PTSD or other acquired psychiatric 
disorder should be reopened for consideration on the merits. 

The veteran's service medical records are silent for any 
mental health complaints or treatment.  A July 1971 Report of 
Medical Examination for the purpose of separation rendered a 
normal clinical evaluation (including psychiatric); the 
veteran reported that "my condition is good."  

In November 1972, the veteran filed an application for 
compensation or pension for depression.  An attendant 
American Lake VA Hospital Summary indicated that the veteran 
had been admitted for the first time on November 18, 1972, as 
a voluntary patient; the veteran had been drinking 
excessively for four months prior to admission, had been 
depressed, and had made suicidal attempts.  The veteran 
reported that he had been depressed for about five months 
since he had been picked up by the police for possession of 
marijuana.  

The veteran reported that he had started smoking marijuana 
occasionally prior to service, and had continued to 
approximately once weekly.  He recounted his military 
history, which included an initial assignment with the 
medical corps as a corpsman at Fitzsimmons General Hospital 
and subsequently Walter Reed Hospital.  Thereafter, he was a 
computer operator, and in Vietnam he had worked on tabulating 
machines.  The diagnoses were depressive neurosis, habitual 
excessive drinking, and adjustment reaction of adult life.  

A March 1973 rating decision considered a claim for pension.  
In July 1976, the veteran filed another application for 
compensation or pension, and referred to "depression = 
1969."  The veteran stated that he had been hospitalized in 
1972 and 1976 at American Lake VA hospital.  

An August 1976 rating decision denied a claim of service 
connection for depressive neurosis because there was no 
evidence of any diagnosis or treatment for psycho neurosis or 
psychosis during service or within one year following 
discharge from service.  

The veteran's March 1980 application for compensation or 
pension referred to "nervous condition-1969 (alcohol and 
drug problems)."  An attendant March 1980 VA hospital record 
noted that the veteran had recently undergone care through an 
alcohol treatment program in December 1979.  The identified 
problems concerning the veteran were anxiety with depression 
with conversion symptoms, personality disorder, and history 
of alcoholism.  The RO issued an April 1980 letter that 
informed the veteran his claim of service connection for a 
nervous condition had been previously considered and denied.  

The record contains a July 1980 VA Form 21-4138 via which the 
veteran reported that while on active duty he had talked to a 
psychiatrist at Walter Reed Hospital several times (June 
1969).  An October 1980 RO letter told that the veteran had 
he had been informed via an August 1976 letter that his claim 
of service connection for a nervous condition had been 
denied, and that he had not appealed the decision.  

The veteran filed an October 1983 VA Form 21-4138 stating 
that he wished to reopen a claim of service connection for 
nervous condition, and that he had been treated in 1969 and 
1970 at Walter Reed.  The veteran asserted that he also 
suffered from PTSD.  In January 1984, the veteran submitted 
information regarding stressors, and that in Vietnam he had 
been put on perimeter guard.  He further stated that post-
service he had been in VA mental hospitals three times due to 
suicide attempts, he had numerous arrests and a 13 1/2 year 
alcohol and drug runner, and an explosive temper.  He lived 
in isolation and experienced a total lack of interest or 
enthusiasm for anything.  

Thereafter, a February 1984 rating decision denied a claim of 
service connection for PTSD (because the disability was not 
shown by the evidence of record).  The veteran did not appeal 
the determination.  

The record contains a March 1988 VA examination (primarily 
performed for a then-pending claim of service connection for 
hepatitis), which noted that the veteran was obviously 
depressed.  The examiner found multiple scars on the 
veteran's forearms from self-inflicted wounds (about 15 on 
each arm).  

A September 1988 examination report (for Idaho Disability 
Determinations) contained the veteran's description of his 
military occupational specialties, and that he really did not 
think much anymore about his Vietnam experience.  In terms of 
past mental health history, the veteran described that his 
psychiatric problems had started when he had been in the Army 
and he had first been hospitalized for mental problems in 
1972 at American Lake VA hospital.  The diagnosis was Axis I:  
Rule out schizoaffective disorder, depressed type; alcohol 
abuse episodic; cannabis abuse episodic; amphetamine 
dependence in remission; opiate dependence in remission; 
hallucinogen abuse in remission; cocaine abuse in remission; 
inhalant abuse in remission; phencyclidine abuse in 
remission.  The assessor opined that at the present time the 
veteran had episodic alcohol and marijuana abuse, and an 
antisocial personality disorder characterized by a pattern of 
rather irresponsible and antisocial behavior.   

A November 1990 assessment (again for Idaho Disability 
Determinations) rendered a diagnosis of Axis I, alcoholism, 
marijuana abuse, other substance abuse in remission, and Axis 
II, mixed personality disorder with traits of paranoid, 
schizoid, antisocial, and narcissistic.   

In November 1990, the veteran sought to reopen a claim a 
psychiatric disability, and a February 1991 rating decision 
found that the prior denial remained final and binding.  

The veteran appealed the matter, and a January 1993 Board 
decision found that new and material evidence had not been 
submitted to establish service connection for a psychiatric 
disorder.  Having considered all of the evidence since the 
last final denial in February 1984, the Board found that the 
recent psychiatric examinations were not material because the 
additional evidence contained no objective proof that any 
psychiatric disorder may have had its onset in service, or 
that a psychosis manifested to a degree of 10 percent within 
the one-year presumptive period.  

In December 1996, the veteran sought to reopen a claim of 
service connection for PTSD.  Pursuant thereto, the record 
was supplemented with another psychiatric assessment for 
Idaho Disability Determinations-an October 1996 report had 
rendered diagnostic impressions of Axis I, psychotic disorder 
not otherwise specified, rule out schizoaffective disorder 
and alcohol dependence by history, currently reduced to 
occasional more moderate usage per the claimant.  Axis II 
indicated personality disorder with cluster A and B 
characteristics.  Thereafter, an October 1996 disability 
decision found that the veteran's psychological impairment 
would significantly interfere with his ability to work, and 
therefore he was found to be disabled.  

A February 1997 letter from Phil Owens, MSW, rendered a 
diagnostic impression of Axis I, schizoaffective disorder (by 
history), rule out alcohol dependence, and Axis II, rule out 
antisocial personality.  Thereafter, a February 1997 rating 
decision declined to reopen a claim of service connection for 
PTSD.  The veteran filed a notice of disagreement, and the RO 
provided a July 1997 statement of the case.  The veteran, 
however, did not perfect an appeal.

In September 2000, the veteran filed an application for 
compensation and pension, and referred to "non-service-
connected bipolar depression."  

In January 2001, the RO received VA treatment records for the 
time period of November 1972 to 1982.  These records concern 
the veteran's initial post-service admission (mentioned 
above) for mental distress, as well as subsequent treatment 
for drinking episodes, and other physical ailments.  For 
example, in July 1980, the veteran was observed to have 
suicidal ideation.  A clinical record contained the veteran's 
statement that he had completed a full (three year) 
enlistment, and had spent 10 1/2 months in Vietnam, where he 
had been hospitalized for a high fever and jungle rot, "-
none other."  

In March 2002, the veteran filed a VA Form 21-4138, in order 
to reopen a claim of service connection for PTSD.  He stated 
that for over thirty years he had suffered terrible insomnia, 
suicidal chronic depression, and an anti-social lifestyle.  
The veteran's sister submitted a July 2002 letter that 
described her brother as a different person after Vietnam.  
His anti-social behavior had deteriorated over the years, and 
he had an explosive temper.  She witnessed her brother change 
from a healthy and happy person to a paranoid person.  A July 
2002 letter from a friend of the veteran's stated that it was 
hard for the veteran to perform the most common daily 
activities-it was hard for the veteran to even leave his 
house because it seemed like he was afraid someone would see 
him.  

The veteran submitted a July 2002 VA Form 21-4138; he stated 
that he had worked as a medical corpsman/physical 
reconditioning specialist for six months at Walter Reed.  The 
veteran recounted that he had worked with about 150-200 
severely disabled veterans, and the worked had such an impact 
that he could not stand to do it anymore.  Thus, he had been 
permitted to transfer positions.  When he arrived in Vietnam, 
he pulled bunker guard and sustained sniper fire and mortar 
attacks.  The veteran stated that after returning from 
Vietnam he was unable to assimilate back into society  

In July 2003, the veteran underwent a psychological 
assessment with the same practitioner who had assessed the 
veteran in 1992 and 1996 for social security disability 
purposes.  The veteran described his training as a 
reconditioning specialist, and that he had seen men his own 
age who had suffered severe and disfiguring injuries.  After 
about six months the veteran could not stand it, so he 
started abusing drugs.  The veteran reported that he had seen 
a psychiatrist several times but was not taken off regular 
duty.  

Gerald Gardner, Ph.D., rendered summary impressions that the 
veteran had a long history of mental illness, and a 
significant history of drug abuse.  The veteran had presented 
fairly consistently through the years to evaluators with 
withdrawn lifestyle, paranoia, and anger.  When previously 
seen, the veteran had not reported symptoms of PTSD.  Dr. 
Gardner noted that the veteran did report some history of 
combat exposure, though the descriptions of his exposure 
seemed to be of intensity rather lower than most veterans 
seen with disabling PTSD.  The veteran had reported the 
unusual sequence of experiences to work for some time with 
disfigured Vietnam veterans at Walter Reed Army Hospital 
before going to Vietnam.  The veteran had suggested that his 
PTSD symptoms intensified related to his experience with the 
police and jailing in 2001 (which was also the time of the 
terrorist attacks on the United States).

Also, the veteran's MMPI was invalid and over reported.  Dr. 
Gardner noted that the veteran had a dramatic reporting style 
as well as history of severe psychopathology, and it would 
not have been surprising if the veteran created such a 
profile in any setting, whether secondary gain was involved 
or not.  Diagnostic impressions were Axis I, (a) 
polysubstance dependence, in reported remission, (b) 
schizoaffective disorder, (c) PTSD versus features of PTSD 
overlaid on major mental illness.  Dr. Gardner noted that 
appropriate treatment for mental illness might also allow for 
some clearer sorting out of a PTSD disorder.  

In February 2004, a former Army colleague submitted a 
notarized statement that recounted the veteran's work as a 
reconditioning specialist.  The veteran had had to make 
injured patients perform exercises and fit them with 
prosthesis; many injured were understandably in a state of 
depression and would swear and yell at the veteran.  Due to 
the stress, the veteran had become depressed and abused drugs 
and alcohol.  The colleague had advised the veteran to seek 
psychiatric help, and in the late summer of 1969, the veteran 
began psychological testing and counseling.  The veteran's 
depression continued, however, as he worked as a therapist.  
The colleague appealed on the veteran's behalf for another 
duty assignment, and he became a computer operation.  Due to 
his guilt, the veteran then volunteered for overseas service 
in Vietnam.  

On his March 2004 VA Form 9, the veteran stated that he had 
sustained automatic weapons fire while in Vietnam.  He also 
submitted a series of letters he had sent home during his 
time in the military.  One letter, apparently postmarked 
January 22, 1969, recounted the veteran's typical day in 
training for physical reconditioning; he described some 
difficulty in classes because of all the different bones and 
muscles.  Further, the veteran wrote that the job on the 
whole was quite interesting and he had quite a bit of spare 
time.  Another letter, apparently sent in March 1969, 
contained the veteran's statement that he had been working in 
the physical therapy clinic and it was "no fun at all[,] 
[b]ut I've only got one more day there then I'll be back in 
the PR gym."  Another letter (without a postmark date) 
contained the veteran's account of a mortar attack a couple 
of blocks away, and he had gotten "pretty scared."  In a 
later letter the veteran wrote that he could not stand the 
Army anymore because it was getting him nervous and crabby.  

An April 2004 response from the Walter Reed Army Medical 
Center indicated that the veteran was not found by name or 
social security number in the medical records.    

In May 2005, the veteran underwent a VA examination, and it 
appears that the examiner had access to the claims file.  The 
examiner noted that the veteran was not thought to be highly 
reliable based upon psychological testing and the internal 
consistency of information and history given by the veteran.  
Consequently, the examiner drew conclusions by relying most 
heavily on documentary evidence considered in its entirety.  
The recitation of military history included the veteran's 
work in physical therapy.  

The examiner noted Dr. Gardner's June 2003 assessment, and 
found that the material contained therein offered an accurate 
picture of the veteran's symptoms and functioning.  The VA 
examiner stated that Dr. Gardner's assessment suggested PTSD 
rather than diagnosed PTSD, and the disorder had not appeared 
to be a prominent part of the clinical picture.  On the 
Mississippi scale of combat stress the veteran's score was 
much higher than that seen even in veteran's who were in long 
sustained periods of combat and based on the validity scales 
of preceding instruments was considered invalid as well.

The examiner stated that the overall picture was one of an 
individual who had longstanding problems with polysubstance 
abuse, paranoia, and depression that had no clear 
relationship to his period of military service.  The overall 
picture was more consistent with a chronic mental illness 
characterized by paranoid ideation and depression.  The 
diagnoses were Axis I, schizoaffective disorder, and 
polysubstance abuse in partial remission by self report.  

Based upon the preceding, it is evident that since the last 
final denials of a claim of service connection for a 
psychiatric disorder (January 1993) and PTSD (February 1997), 
new and material evidence has been received to justify 
reopening the claim.  See 38 C.F.R. § 3.156(a).  
Particularly, the 2003 private examination report and the 
2005 VA examination report contained information directly 
relevant to a diagnosis in relation to a contention regarding 
PTSD, and the veteran's letters from Vietnam and February 
2004 statement from an Army colleague regarding in-service 
events is relevant concerning direct service connection for 
an acquired psychiatric disorder other than PTSD (this issue 
is addressed in the remand section).  

The central issue in the pending appeal is whether, as 
required by 38 C.F.R. § 3.304(f), the record contains medical 
evidence diagnosing PTSD in accordance with the DSM-IV.  To 
assess this question, the Board relies on medical opinions of 
records because it is not legally enabled to arrive at its 
own medical judgment concerning the presence of PTSD.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As recited above, until Dr. Gardner's 2003 report, the record 
lacked any medical diagnosis or impression even suggesting 
PTSD.  It is noted that over the many years since separation 
from military service, the veteran had undergone various 
mental health treatment and examination, and it appears that 
the veteran's clinical manifestations had not caused a 
medical professional to consider the diagnosis of PTSD.  

The May 2005 VA examiner similarly declined to diagnose the 
veteran as having PTSD, and asserted that Dr. Gardner's 
reference to the disorder had been in a manner of suggestion.  
The former report is relied upon, which is within the Board's 
province of decision making.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (standing for the proposition that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).  Particularly, the May 2005 report 
evidenced review of the veteran's claims file, which 
contained a wide variety and extent of medical information.  
Though Dr. Gardner referenced his previous examinations of 
the veteran, it does not appear that he had access to the 
veteran's entire VA file.  

To that extent, then, the Board finds that the May 2005 VA 
examination report offers a diagnosis based upon review and 
access to a greater volume and diversity of objective 
evidence, which heightens its probative value (notably, the 
VA examiner stated that documentary evidence was heavily 
relied upon and thought to be quite reliable in arriving at a 
conclusion concerning PTSD).  Especially because the central 
question in this case is one of medical judgment (as opposed 
to findings concerning factual circumstances, for example), 
the extent of information that an examiner has in arriving at 
an ultimate conclusion is important particularly because, as 
noted above, the medical opinion provides the critical 
information concerning a diagnosis (or lack thereof).  

As such, a critical element of service connection is missing.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (recognizing 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

Because a preponderance of the evidence is against the claim 
of service connection for PTSD, the benefit of the doubt is 
not for application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

New and material evidence having been received, a claim of 
service connection for PTSD or acquired psychiatric disorder 
is reopened.  

Service connection for PTSD is denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary concerning a claim of service connection for an 
acquired psychiatric disorder other than PTSD.  

Particularly, the veteran should undergo a VA examination for 
the purpose of a nexus opinion regarding a mental disorder 
other than PTSD (the May 2005 VA examination did not 
expressly address new evidence of record-rather, the thrust 
of the analysis had concerned a diagnosis of PTSD).  

When assessing evidence regarding any in-service 
manifestations of a psychiatric disorder other than PTSD, the 
examiner should consider the photocopied letters that the 
veteran sent during military service, and the February 2004 
statement from the veteran's colleague.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should undergo a VA 
examination with claims file review 
(including letters written by the veteran 
during military service, and a February 
2004 statement from an Army colleague 
regarding his observation of the veteran 
in 1969).  The examiner should opine 
whether it is at least as likely as not 
that any current psychiatric disorder 
other than PTSD is related to service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

3.  Then, the RO should readjudicate the 
claim of service connection for an acquired 
psychiatric disorder other than PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


